Title: To James Madison from Morgan Lewis, 7 September 1808
From: Lewis, Morgan
To: Madison, James



Dear Sir, 
Staatsburgh 7th. Sepr. 1808

I send you a Pamphlet generally and I believe truly ascribed to Mr. Genet.  I heard him spoken of as the Author by Mr. Dewitt Clinton in a large Company, and in a Manner which shewed that he spoke as of his own Knowledge.  Indeed it carries with it internal Evidence sufficient to fix it on him with all who know him.
You have probably heard the Result of the federal Meeting in New York.  I can give it you in part.  It was among other Things determined not to support Mr. Clinton for the Presidency, as it was the prevailing Opinion that the Embargo was producing a Change in the public Sentiment which would give a Chance for a federal President.  It was supposed that by selecting a northern Candidate they could electioneer on stronger Ground than by again holding up Mr. Pinckney, but it was considered as due to his feelings, that his Acquiescence should first be obtained, and in that Event Rufus King is to be the Man.  This may be relied on, as I have it from a respectable Federalist of high standing with his Party.  When it shall be publickly known, the Vice President, who has relied on, and courted federal Support, must be much mortified.  I say courted for he has been twice closetted with Mr. Potter a leading Federalist from Rhode-Island, who has since declared, that he would receive the Support of the federalists of that State and of Massachusetts.
In this State, I think it reduced almost to certainty that, the Washington Nomination will be supported.  The Members from the City of New York will be unanimous, and will probably influence some of the County Representatives.  The Representation from this County may also be relied on.  We have had a County Meeting by Delagates from the several Towns at which there was the most perfect Unanimity.  I have just returned from Orange County where I have induced them to adopt a similar Measure; and am making Arrangements for a like Effort in Ulster.  The western Counties I have Reason to believe are well affected.  Judge Spencer who insisted on making that Circuit for holding Courts of Nisi prius, when, according to the Course established by the Judges, it did not belong to him, has returned much dissatisfied with the Success of his Tour.  His Exertions in favor of Mr. Clinton, and against the Embargo, were so ill received, as to produce Complaints of the Inattention he experienced.
I have Reason to believe the northern and eastern federalists have determined on playing a deep Game, tho’ I have Doubts of their having Nerve enough to go thro’ with it; even if they could carry the whole of their Party into it.  It is, in the Event of your Election, to attempt a severance of the Union, into three independent States, or Governments, A Northern, Southern and Western.  The first to form an Alliance offensive and defensive with G. Britain, and the last to have its Independence guaranteed by G. B. and Spain.  Its eastern Boundary to be the Alleghany.  My Informant is an eastern Gentleman of strict Integrity, who resides in this State, and commands a very effective independent Company.  He is generally considered a Man of invincible Bravery, which was probably one Motive for the Attempt to engage him in the Scheme.  He assures me that Propositions have been made and the whole Plan developed to him, under Injunctions of Secrecy as to the Agents; which however he is determined not to think obligatory, should any Thing like the Attempt be made.  In the mean Time he will collect all the Information he can.  I do not believe much is to be apprehended from such a Scheme.  I am Dr. Sir your’s with Esteem

Morgan Lewis.


   quer. if not writer of anon: letters disowned by J. Dayton



